      Case 3:21-cv-00939-H-BLM Document 4 Filed 05/27/21 PageID.13 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                         UNITED STATES DISTRICT COURT
16                       SOUTHERN DISTRICT OF CALIFORNIA
17
18   PAMELA K. STEINLICHT,                              Case No.: 21-cv-00939-H-BLM
19                                     Plaintiff,
                                                        ORDER EXTENDING TIME FOR
20   v.                                                 DEFENDANT TO RESPOND
21   SUN LIFE ASSURANCE COMPANY
                                                        [Doc. No. 3.]
     OF CANADA,
22
                                     Defendant.
23
24
           On May 17, 2021, Plaintiff Pamela K. Steinlicht (“Plaintiff”) filed a complaint
25
     against Defendant Sun Life Assurance Company of Canada (“Defendant”). (Doc. No. 1.)
26
     Defendant’s initial response to the complaint is currently due on or before June 8, 2021.
27
     (Doc. No. 3 at 1.) On May 26, 2021, the parties filed a joint motion asking the Court to
28

                                                    1
                                                                              21-cv-00939-H-BLM
      Case 3:21-cv-00939-H-BLM Document 4 Filed 05/27/21 PageID.14 Page 2 of 2



 1   extend Defendant’s time to respond to the complaint to July 8, 2021 so that Defendant may
 2   further investigate Plaintiff’s claims. (Id.) For good cause shown, the Court grants the
 3   joint motion. Defendant’s initial response is now due on or before July 8, 2021.
 4         IT IS SO ORDERED.
 5   DATED: May 27, 2021
 6
                                                 MARILYN L. HUFF, District Judge
 7                                               UNITED STATES DISTRICT COURT
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               21-cv-00939-H-BLM
